﻿May I convey to the President my warmest congratulations on your election, which is proof of the esteem and appreciation with which the United Republic of Tanzania is justly regarded throughout the world for the efficiency and realism which distinguish its contribution to international affairs.
104.	President Nyerere's visit to Rome last July con-firmed our view of a country and of a continent which are more and more actively involved in the solution of those problems to which so much of our future is linked.
105.	While I take this opportunity to pay a tribute to his predecessor, Mr. Lie'vano Aguirre, I am sure that under Mr. Salmi's presidency, the firmness and efficiency of which we have already begun to appreciate, this General Assembly will constitute again the most important occasion of the year for assessing the results of our efforts over the last 12 months, for courageously facing our failures, and for seeking new paths of cooperation between our peoples. Indeed, all of us will again be faced with a great responsibility during the debates of this session.
106.	The United Nations can only be what we ourselves, the peoples of the earth, want it to be. It depends solely on us whether it will continue to be a forum for a free and frank discussion of ideas, or whether it will degenerate into an arena of conflicts where the logic of preconceived ideas prevails over a thoughtful review of our respective positions.
107 Italy welcomes the admission of Saint Lucia to membership in the United Nations as a new step towards the ultimate goal of the universality of the Organization and looks forward to fruitful co-operation with this new Member. 
108.	If we can assert that effective progress has been made along the difficult road of understanding between peoples, no small part of the credit is due to the Secretary-General, Mr. Waldheim, and to the way in which he has dealt with the serious developments which, this year too, have caused grave concern to mankind.
109.	The activities described in the Secretary- General's report to this session of the General Assembly on the work of the Organization are evidence of an effort which has never wavered in the face of difficulties. Apart from the measure of success of individual initiatives, these activities remain the best indication of the vitality and validity of the United Nations, especially at a time when mankind is becoming more and more aware of a common future and is now faced more than ever with political and economic problems of such a scale that they can only be solved at the world level. Italy is well aware of this global interdependence which confronts every country more and more often with problems which cannot be solved merely by a bilateral approach.
110.	For these reasons, Italy's foreign policy has always been inspired by the ideals of an increasingly broad international co-operation which has found its expression in Italy's participation in the intensive and fruitful efforts of the United Nations on behalf of peace and the advancement of peoples. In the same spirit, Italy is committed to the construction of the European Community, which is in the process of being enlarged to include Greece, Spain and Portugal. This Community—the European Community—must continue to develop on a world scale its action of solidarity and peace, with the primary goal of helping to establish a fairer balance in the social and economic situation of the peoples of the world. In the construction of Europe the participation of the peoples in the institutional and representational machinery is of vital importance and for this reason I wish to draw attention to the recent election by direct, universal suffrage of the European Parliament. Similarly, our participation in the Atlantic Alliance as an essential regional factor for security and peace is another basic element in Italian foreign policy.
111.	Since Italy's participation in international affairs is based on the principles of the United Nations Charter, the Italian Government has never failed to voice its concern at the persistence throughout the world of serious centres of tension and dangerous factors of destabilization.
112.	An analysis of the world situation, this year again, reveals that in many—too many—countries of the world the factors of destabilization have not been reduced or shown any tendency to decrease.
113.	Italy firmly supports and considers as essential the efforts of the United Nations aimed at detente and disarmament. However, these efforts can be effectively pursued only within an over-all context where centres of tension are eliminated.
114.	The maintenance of international peace and stability is, I repeat, a collective responsibility, even if this goal must be sought primarily through the effective participation in the processes of normalization by all the parties involved in the various crises.
115.	With regard to specific problems and the crises we are now facing, I should like to recall the statement of the Minister for Foreign Affairs of Ireland in his capacity as the President-in-Office of the Council of Ministers of the European Community. Thus the General Assembly has heard in outline form the principles on which, in the view of the nine members of the Community, must be based all efforts to solve the serious problems of peace in the Middle East, that of the implementation of the legitimate rights of the Palestinians, as well as that of the security of Israel and the problem of Jerusalem and that of the sovereignty, independence and territorial integrity of Lebanon.
116.	Italy is convinced that the peaceful settlement we all desire can be achieved only if these basic principles are applied by all the parties to the negotiation for a comprehensive solution. This applies equally to the PLO, which for quite a long time Italy has recognized as an important political force of the Palestinian people.
117.	Still with regard to the Middle East situation, Italy decided last July to participate directly in one of the most important peace-keeping operations of the United Nations. It accepted the Secretary-General's invitation to place a helicopter unit at the disposal of the United Nations Force in southern Lebanon. This practical contribution, an expression of Italy's determination to help in a gradual solution of the problems of a geographical area with which it has so many historical and cultural ties, is proof of our full confidence in the role of the United Nations in the Middle East and of the United Nations peace-keeping forces deployed in that area. Therefore we consider it necessary above all to work so as to prevent the tragic tensions in Lebanon from leading to increasingly uncontrollable developments.
118.	In the vital area of the Mediterranean, Italy continues to follow with legitimate and natural interest the prospects for a normalization of the situation in the Republic of Cyprus and for a peaceful and mutually beneficial coexistence between the two communities on the island. We have every hope that positive results will be achieved through the tenacious efforts of the Secretary-General, Mr. Waldheim.
119.	On the African continent, along with such positive developments as the return of some countries to democratic forms of government and the attainment of higher standards in the protection and promotion of human rights, we note with concern the persistence of tensions which are encouraged by the presence of foreign military forces and whose implications appear increasingly serious and unforeseeable.
120.	Italy firmly condemns the institutionalized violation of the rights of the majority of the South African people which is embodied in the apartheid system, and it also condemns the political and economic regime based on this system. In this context, with regard to the problem of Zimbabwe, we support the negotiating efforts now taking place at the Rhodesia Constitutional Conference in London for the peaceful and rapid attainment of an internationally accepted independence for the territory. Should these efforts, like those for Namibia, fail, the stability of the region, detente in general and the guarantees of the rights of the peoples concerned would be seriously endangered.
121.	Crises and tensions which have degenerated into armed confrontations have sown the seeds of destabilization in the whole region of South-East Asia. They involve fundamental principles of international coexistence and have at the same time brought further sufferings to those martyred peoples.
122.	Faced with the tragic situation of the refugees from the Indo-Chinese peninsula, Italy has felt in duty bound to participate actively in the practical implementation of the internationally agreed operations designed to relieve the sufferings of those forced to abandon their native land and their homes. Thus, last July, three units of the Italian navy participated in those seas in the rescue operations of the Indo-Chinese refugees, whom we are helping to resettle in Italian society in a spirit of increasingly close humanitarian co-operation with the programmes of the United Nations High Commissioner for Refugees.
123.	The international Meeting convened last July in Geneva by the Secretary-General of the United Nations to discuss the humanitarian aspects of the problem of the Indo-Chinese refugees has yielded positive results. The fact that such a large number of countries participated in those discussions constituted an eloquent expression of the extent to which international solidarity may contribute to the relief of human suffering. However, even though efforts have been made to reduce the burden on the countries of first asylum, the final solution of the problem of the South-East Asian refugees still seems, unfortunately, to be far off. This will require persistent efforts by the international community and, above all, the will of all those directly and indirectly concerned to tackle on the political level the basic problems of that area.
124.	We have followed with profound sympathy the long sufferings of the Nicaraguan people in liberating themselves from dictatorship, whose overthrow Italy has welcomed with satisfaction. It is the duty of the entire international community to endeavour to give concrete proof of its solidarity with that grievously stricken people. This effort must take the form of a programme of economic and social aid, to which Italy has already made its contribution. At the same time, we reiterate the hope already expressed by the Organization of American States and by the European Community in the Declaration on Nicaragua of 29 June that the situation in that country will develop along democratic and pluralistic lines.
125.	With regard to Latin America, the same ideals of freedom and democracy, in which the Italian people firmly believe and which have always inspired the actions of their Government, prompt us to welcome with satisfaction the progress of other countries towards forms of representative democracy and lead us to hope for a new era of co-operation and progress, which will certainly be among the objectives of the next General Assembly of the Organization of American States at La Paz.
126.	Italy's confidence in the process of detente is inspired by, and has as its ultimate objective, the recognition of the worth and dignity of the human being, which the Charter of the United Nations affirms in its very Preamble.
127.	Indeed only a process of detente and disarmament, conducted with conviction and pursued with loyalty, can pave the way for a broader dialogue between peoples on the question of human rights, overcome the resistance to more advanced and general forms of international protection and gradually release vast resources so that all human rights, without distinctions or hierarchies as between civil and political rights or economic, social and cultural rights, are frilly achieved.
128.	If, however, we ask ourselves whether and to what extent we have witnessed during the course of the year further prospects of effective progress in the recognition of human rights within each State and in the international protection of these same rights, the reply is not yet satisfactory, and in many instances it is definitely unsatisfactory, with serious political implications which vary in importance in the different cases.
129.	With regard to the international protection of human rights, we cannot help observing that, this year again, many hopes have been dashed by the rigid application of the principle of non-interference in the internal affairs of States. Italy maintains that the application of this principle in the field of human rights admits, and indeed requires, a certain degree of flexibility.
130.	In this respect may I recall that Italy has accepted all the optional provisions of the international conventions on human rights, including those concerning communications submitted by States in regard to violations of human rights.
131.	In Europe the strengthening of security and co-operation has found at the Conference on Security and Co-operation in Europe and in the follow-up conferences appropriate forums to begin a dialogue which, we hope, will at the meeting in Madrid next year, further promote the creation of conditions of stability and trust in relations between States and between individuals.
132.	After the solemn signing of the Final Act of that Conference at Helsinki on I August 1975, the process set in motion by the Conference has resulted in a growing number of meetings at various levels, among which the Madrid meeting may, through the efforts of all the signatory States, represent a new and important stage along the path of detente. In close collaboration with the other members of the European Community, Italy is preparing for this meeting in an open and constructive spirit.
133.	Italy's commitment to peace and detente is also reflected in its active participation at the European level in the Vienna negotiations on the mutual and balanced reduction of forces and at the world level in the disarm-ament negotiations,
134.	There is no doubt that the security of States cannot be guaranteed through the uncontrolled spiralling and piling up of weapons of destruction. On the contrary, the halting of this process and its reversal is the priority task of the international community, as was pointed out last year in the Final Document of the Tenth Special Session of the General Assembly, which was devoted to disarmament. This is the more true as the arms race, in addition to causing a general feeling of insecurity, also involves at the world level an enormous waste of resources, which are diverted from their natural function of serving the economic and social development of all countries, and in particular of those of the third world. 
135.	It is therefore the task of the General Assembly and of the specialized bodies in the field of disarmament, whose work this year has entered a new phase following the restructuring of the negotiating machinery by the General Assembly at the special session, to proceed without delay along the path of disarmament negotiations. It is also the basic responsibility of all of us to ensure that all the urgent points contained in the various phases of the programme are progressively tackled and resolved as soon as possible.
136.	Within the context of our joint efforts to achieve general and complete disarmament under effective international control, nuclear disarmament is obviously of particular importance. We therefore welcome the second SALT Treaty reached by the United States and the Soviet Union on intercontinental nuclear weapons and we hope for the prompt conclusion of a treaty on the comprehensive banning of nuclear tests and new initiatives aimed at limiting nuclear weapons.
137.	However, in parallel with the process of nuclear disarmament, negotiations for a balanced and controlled limitation of conventional weapons must proceed so as to strengthen stability and achieve decreasing levels of armaments.
138.	A better and more stable world requires a growing commitment to overcoming a difficult economic situation whose negative characteristics are a decrease in employment, strong inflationary pressures and a slackening in economic growth,
139.	We are all therefore faced with the priority task of ensuring a more dynamic and harmonious development of the world economy.
140.	The strengthening of world peace also requires a greater measure of economic justice for all peoples. It is clear that the time in which we live is characterized by a growing interdependence between industrialized and developing countries and between problems we must tackle on a global scale.
141.	The economic crisis cannot therefore be invoked as an excuse for diminishing the solidarity of the industrialized countries with the third world. The path to be followed in every case must lead to the strengthening of this solidarity. With this aim in mind, Italy—despite the difficult economic situation—has decided in recent weeks to double in 1980 the volume of its official aid for development and also proposes to increase its aid still further in the coming years. With this aim in mind, we have also decided to cancel the official debts of 10 of the least developed among the developing countries.
142.	We hope that other countries will follow this lead and in particular that all the industrialized countries, whatever their political system, will participate in a renewed effort of solidarity and justice.
143.	But, however important official aid for development may be, it cannot alone solve the problems of the third world.
144.	In this context Italy has noted with particular interest the recent proposal, made by the Group of 77 at the last session of the Committee of the Whole Established under General Assembly Resolution 32/174 for a global discussion of the international economic situation, including the problem of energy. It is now clear that the problem of energy is of fundamental importance for all countries, whether developing or industrialized. The transition from the uncontrolled consumption of energy, especially oil, to a policy of energy saving and the diversification of energy sources requires, if it is to take place in an orderly manner, the co-operation and consultation of all States.
145.	The large-scale co-ordination of these policies must be ensured in practice through a close complementarity between measures taken at the international level and measures and objectives to be pursued at national level by both the developing and the industrialized countries.
146.	Only such a co-ordination between instruments and objectives can guarantee for all the satisfaction of essential needs and the achievement of a lasting and widespread economic balance. If we missed this opportunity we would all of us bear a serious responsibility, a responsibility to future generations and to the weak and the less fortunate. We cannot forget that economic imbalances and energy crises have a tragic impact on the day-to-day economic realities of so many developing countries, which are struggling for advancement and to bring to broader segments of their populations the benefits of development.
147.	The dramatic figures published by the United Nations on the world food crisis make us reflect bitterly on the problems still encountered by mankind today and must awaken our consciences so that we can take up successfully the challenge of satisfying the fundamental needs of the world's population.
148.	That is why Italy has decided to concentrate an important part of its additional official development aid on multilateral programmes which can contribute to an improvement of the food situation.
149.	Italy is therefore ready to intensify its contribution to the efforts of the United Nations to work out and implement a new international development strategy for the next decade.
150.	In this context, and for the achievement of the objectives of a greater measure of social justice throughout the world, of an international community based on the reaffirmation of the worth and dignity of the human person, and of an ever growing co-operation between States for the settlement of disputes and the maintenance of peace, the Italian Government has worked and will continue to work on the basis of the principles of the Charter of the United Nations.
151.	If we remain faithful to these principles and seek to apply them constantly, it will mean that men and States will have chosen the right path—the path of life, peace and solidarity.